Title: John Quincy Adams to Louisa Catherine Johnson, 12 May 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague 12. May. 1797.
        
        And is it possible that my charming friend should feel an uneasy sentiment a sentiment of fear in sitting down to write to me: to me, the friend of her Heart, who would rather suffer a thousand torments than give her a moment of pain?— I am really ashamed of myself for having by morose expressions chilled the feelings of a breast which was formed for the reception of none but warm and kind, and generous sentiments.— Pardon!— pardon!—my gentle friend. Believe not that my worst humour has ever extended to my tenderness for you. Amidst a thousand crosses, I have not kept my temper mild and placid and unruffled, as that of a Philosopher ought to be, and when we are provoked to petulance, any thing, however distant from the cause of irritation becomes obnoxious to it.— With you indeed, I ought to be always amiable; and always ought to avoid, what I now have to excuse— I will endeavour to acquire that controul over myself, and I well know how unnecessary even the remotest appearance of harshness is in signifying disapprobation to you.
        I have written to your father by this Post.— I am afraid that the only possible chance, I see for our meeting again in Europe, will fail me like all the former. If so we must still continue the painful practice of Patience.
        The certainty, of an immediate passage from England to Lisbon, in a neutral vessel, with such accommodations as would suffise for you, will induce me to overlook every other consideration. Engaged

as I am in the service of the public, a detention in England, for the chance of an opportunity which might not happen for months, would be inconsistent with my duties, to which I am bound to sacrifice if necessary, every private concern.— If the expedient which I have suggested to your father meets his approbation and has your consent, we shall yet have the happiness of completing our union in Europe— You know the Man you have chosen, for the friend of your life— You know him the better, for that absence, which has at once shewn you a trial of his affection and of his temper.— He has disguised to you none of his failings and weaknesses. You know the chances of hardship, inconvenience and danger, which you may be called to share with him. You know his inviolable attachment to his Country, and his resolute determination not to continue long his absence from it.— You know that upon his retirement, the state of his fortune will require privations, which will be painful to him only as they may affect you. Choose, Louisa, choose for yourself, and be assured that his Heart will ratify your choice.
        I shall remain here time enough in all probability to receive your answer to this. If the opportunity for a passage from England can be assured, I shall immediately come to you. If not, let us submit with resignation to the will of Providence, and acquiesce in the separation which we could not prevent. Above all, retain unabated your affection for your friend, and believe him unalterably yours.
        
          A.
        
      